PATTERSON, Judge.
The appellant, Sam Brison, appeals from the trial court’s summary denial of his petition for relief from conviction or sentence, filed pursuant to A.R.Crim.P.Temp. 20, wherein he contested the validity of his 1986 convictions for murder and robbery in the first degree, for which he received two sentences of life imprisonment, to run concurrently.
The attorney general requests that this cause be remanded. He notes that Bri-son’s petition was filed on June 10, 1988, and denied on June 14, 1988, and that, consequently, the district attorney did not file a response within 30 days of the filing of the petition, Rule 20.7(a).
Pursuant to the attorney general’s request, we see no reason not to reverse and remand this cause for the district attorney *743to file a response to Brison’s petition and for the trial court to proceed accordingly.
REVERSED AND REMANDED.
BOWEN, P.J., and TYSON and TAYLOR, JJ., concur.
McMILLAN, J., concurs specially.